Title: To James Madison from Albert Gallatin, 22 December 1809
From: Gallatin, Albert
To: Madison, James


Sir
Treasury Department 22d Decer. 1809
Hearing that Mr J. Kilty Smith has been appointed Navy Agent at New Orleans, I think it my duty to state that he was formerly a collector of the internal duties under his uncle Mr Kilty late Supervisor for the district of Maryland; that when he left that office & became a clerk in the Navy department, he was, as appears by the Supervisor’s accounts, debtor to the United States in bonds & cash to the amount of about 4,500 dollars; that in the quarter ending on 31 Decer. 1803, the Supervisor assumed the payment of that sum, by crediting in his accounts the collector & charging himself for the same; and that this was at the time assigned as one of the causes of Mr Kilty’s delinquency. The Supervisor having charged himself with the amount, it never became my duty or was necessary to investigate minutely the circumstances as they related to Mr Smith: and they may perhaps, by reference to Mr Kilty & to himself, be satisfactorily explained. But the matter, so far as relates to the accounts, being of record in this Department; and one of our appointments in New Orleans having lately proven so unfortunate, I am compelled, tho’ with reluctance, to make this communication. With the highest respect Your obedt. Servant
Albert Gallatin
